IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 13, 2008

                                     No. 07-60024                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


NAZRUL ISLAM IMTIAZ

                                                  Petitioner
v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent



                            Petition for Review of an Order
                         of the Board of Immigration Appeals
                                 BIA No. A73 544 941


Before GARWOOD, GARZA and OWEN, Circuit Judges.
PER CURIAM:*
       Nazrul Islam Imtiaz petitions for review of the final order of the Board of
Immigration Appeals (BIA) that dismissed his appeal of the Immigration Judge’s
(IJ) denial of his applications for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). On a petition for review of a BIA
decision, this court reviews factual findings for substantial evidence and
questions of law de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60024

2001).   The substantial-evidence standard requires only that the BIA’s
conclusion be based on the evidence presented and that the decision is
substantially reasonable. Carbajal-Gonzalez v. I.N.S., 78 F.3d 194, 197 (5th Cir.
1996). The IJ has the duty to make credibility determinations concerning
witnesses. Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir. 1994).
      Imtiaz’s brief supporting his petition for review points to no evidence in
the record, other than his own testimony, to support his argument attacking the
credibility determination. Imtiaz has not shown that the record compels that the
finding be reversed. The IJ’s adverse credibility determination, adopted by the
BIA, is supported by substantial evidence and should be upheld. Chun, 40 F.3d
at 79.   To the extent that Imtiaz’s brief raises his other claims of non-
discretionary withholding of removal and CAT relief, substantial evidence also
supports the rejection of his applications for withholding of removal and for CAT
relief. See Efe v. Ashcroft, 293 F.3d 899, 906-08 (5th Cir. 2002). Imtiaz’s petition
for review is
                                    DENIED.




                                         2